Citation Nr: 1625596	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-48 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


REMAND

In accordance with the March 2014 Board remand, the Veteran was afforded an examination in January 2015.  In the January 2015 VA examination report, the VA examiner stated that the Veteran had cataracts removed and that other eye disabilities, diagnosed earlier in the report as psuedophakia and papilledema, were not related to a chemical injury.  However, the examiner did not provide any rationale in support of these conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (finding that "[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Under these circumstances, the Board finds that without additional supporting rationale, the January 2015 VA examiner's medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the RO must obtain a supplemental medical opinion from the VA examiner who performed the January 2015 VA examination of the Veteran's left eye disorder.  

If the January 2015 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  After reviewing the evidence of record, the examiner must provide an opinion concerning the relationship between all of the Veteran's left eye disabilities and his military service.  A complete rationale for all opinions must be provided.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a supplemental medical opinion from the VA examiner who performed the January 2015 VA examination of the Veteran's residuals of a left eye injury.  If the January 2015 VA examiner is unavailable, the requested supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

After a thorough review of the Veteran's claims file, the January 2015 VA examiner must provide the bases and rationale for the opinion that pseudophakia and papilledema, were not related to a chemical injury.  

If another examination is deemed necessary, the examiner must state whether the Veteran has a current left eye disorder that is related to his military service, to include as residuals of a left eye injury due to a diesel fuel spill.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


